Citation Nr: 0604780	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
including myopia (claimed as defective sight in the right 
eye).

2.  Entitlement to an initial rating in excess of 0 percent 
for asbestosis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946, and August 1948 to March 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which declined to reopen or grant claims of service 
connection for myopia and hearing loss, and granted service 
connection for asbestosis and assigned a zero percent rating.  
The veteran testified at a May 2005 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  

In June 2005, the Board reopened claims of service connection 
for defective eye sight and hearing loss, and remanded these 
two claims, along with a claim for an increased initial 
disability evaluation for asbestosis, for additional 
evidentiary development.  In September 2005, the RO granted 
service connection for hearing loss, and this matter is no 
longer subject to appellate consideration.   


FINDINGS OF FACT

1.  The record lacks evidence of a current eye disability 
incurred as a result of an in-service car accident involving 
blunt trauma to the veteran's facial structure, or any other 
incident during military duty.   

2.  Pulmonary function testing of record did not consistently 
show a Forced Vital Capacity (FVC) in 1 second of 75 to 80 
percent predicted; or, Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 
to 80 percent predicted.


CONCLUSIONS OF LAW

1.  Service connection for an eye disability, including 
myopia (claimed as defective sight in the right eye), is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The criteria for a rating in excess of 0 percent for 
asbestosis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.97, Diagnostic Code 
6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record contains February 2003 and June 2005 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The both letters properly 
informed the veteran of the standards for service connection, 
and the latter letter addressed the matter of the downstream 
element of an initial disability evaluation, such that an 
increased evaluation required evidence that a service-
connected disability has worsened.  As such, the veteran was 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received sufficient notification prior to 
the rating decision on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  
Additionally, the veteran was generally instructed to provide 
any evidence in his possession that pertained to the claim.  
See Pelegrini, 18 Vet. App. at 121.  Particularly, the 
January 2006 supplemental statement of the case, which 
provided a comprehensive list of evidence of record, told the 
veteran that he could make any comment he wished concerning 
the information therein.  Because VA considered all of 
evidence of record, including evidence that the veteran had 
submitted, a reasonable claimant in the circumstances of the 
case would have received an impression that VA accepted and 
examined any and all submitted evidence; that is, in its 
various communications, VA certainly did not prohibit or 
limit categories of acceptable versus unacceptable evidence.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In this case, the record contains the veteran's 
service medical records, as well as VA examination reports 
from November 1971, June 2003, June 2005, and July 2005.  The 
veteran submitted a private pulmonary function test, and the 
RO obtained treatment records from the Walla-Walla VA Medical 
Center (VAMC) from June 2004 to April 2005.   

For the foregoing reasons, VA fulfilled its duties to the 
veteran to the extent possible given the circumstances of 
this case.  

Laws and Regulations

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).  

Initial rating 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for asbestosis for FVC in 1 
second of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 
80 percent predicted.  A 30 percent rating is warranted for 
FVC of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation requires FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

Analysis

Eye disability

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record failed to support a finding that the 
veteran currently suffers from an eye disability that is due 
to an in-service event.

Particularly, the veteran's service medical records indicate 
that in November 1951 he had been involved in an auto 
accident.  A clinical record from hospital admission noted 
that the veteran had a severe wound of the left cheek area, 
without artery or nerve involvement, as well as a compound 
fracture of the left zygoma, also without nerve or artery 
involvement.  Thereafter, a March 1953 Report of Medical 
Examination for the purpose of discharge rendered a normal 
clinical evaluation, including the veteran's eyes.  The 
veteran's distant vision was recorded for both eyes as 20/20.  
The attending physician noted the veteran's car accident, and 
that the veteran had denied any injury, illness, or operation 
otherwise since an examination in October 1951.  

The record contains a November 1971 VA examination, in which 
the veteran recounted he had been in an auto accident in 1952 
while in service, with a fracture of the left cheek bone and 
laceration of the chin and cheek.  The veteran stated that he 
had been told in 1971 by the Idaho Motor Division that vision 
in his right eye was not as good as in the left.  A physical 
assessment found normal EOM, no pathology of corneas and 
sclerae, and normal media and fundi.  The veteran's distant 
vision was 20/30 both eyes.  The diagnosis was myopia.  

On a VA Form 21-4142, returned in response to a February 2003 
VCAA letter, the veteran stated that an in-service military 
physician (who had treated him after the auto accident), told 
the veteran at that time that he would probably lose hearing 
in the right ear and sight in the right eye as a result of 
trauma.  

The record contains an August 2000 letter (received in April 
2003) from Greg Burrato, M.D., of the Valley Ear, Nose, and 
Throat Group, P.A., that noted the veteran had had a 
significant injury to the face in the military, and which 
seemed to have healed well with very minimal residual except 
for perhaps hearing loss in the right ear.  Treatment notes 
from Dr. Herbert (received in April 2003), indicated that in 
1991 the veteran had an accident with wood chip in the left 
eye.  Another note rendered an impression of status post 
corneal abrasion left eye and punctal atresia both eyes.  
This note mentioned an auto accident in 1952, but did not 
appear to extrapolate further.  

At his May 2005 hearing, the veteran testified that a doctor 
had found a speck on an eye exam, and identified beginning 
cataract with a healthy nerve.  

In June 2005, the veteran underwent a VA examination.  The 
assessor noted that the veteran had undergone surgery for an 
orbital rim fracture from an automobile accident, which 
constituted the traumatic history associated with the 
veteran's eye.  After comprehensive testing (included 
external and neurological testing, cover test, confrontation 
visual field, refraction, tonometry, and undilated and 
dilated internal examination), the examiner found a lens 
abnormality in that the veteran had senile cataract both 
eyes, visually significant in right eye only, not related to 
trauma.  Also, the examiner stated that the veteran was a 
glaucoma suspect due to optic nerve appearance, but that that 
was not related to the described trauma.  The report stated 
that there were no residuals of an eye injury.  The assessor 
additionally stated that myopia was not caused by or was a 
result of history of blunt trauma.  

Again, in order to establish entitlement to service 
connection for a claimed disorder, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a).

The competent and most probative evidence of record, i.e., 
the recent VA examination, assessed whether the veteran had a 
current eye problem that could be attributed to the in-
service trauma when he had sustained injuries from a car 
accident.  The examiner particularly stated that the veteran 
did not have a current eye disability, including cataracts or 
myopia, which had been induced by a blunt trauma.  
Additionally, it is notable that an earlier VA examination 
from 1971 also failed to provide a nexus opinion regarding 
the etiology of any myopia in connection with an in-service 
car accident.  Though the veteran had attributed his 
defective eyesight to the trauma he experienced in service, 
as a layman, he did not have competence to provide a medical 
opinion on diagnosis or etiology of a physical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The recent Court decision in Washington v. Nicholson, No. 03-
1828 (U.S. Vet. App. November 2, 2005), emphasized the 
difference between a veteran offering testimony about factual 
matters of first-hand knowledge of in-service symptomatology 
and treatment, as opposed to testimony about a medical 
diagnosis or etiology.  Compare Cromley v. Brown, 7 Vet. App. 
376, 379 (1995) (recognizing that laypersons are not 
qualified to render medical opinions).  The Court instructed 
that the credibility of the veteran affects the weight to be 
given to his testimony, in relation to other evidence of 
record.  Id. at 7.  As such, the veteran's recollection that 
a military physician told him he would later develop sight 
problems from the auto accident has been considered.  The 
Board, however, cannot draw its own medical conclusion from 
assertions in the record and rely upon it.  See, e.g., Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Meaning, even if 
the veteran's service medical records reflected the veteran's 
remembrance of events concerning statements made by a doctor 
(which, it is noted, the service medical records do not), the 
recent VA examination presented a thorough, comprehensive 
testing and consideration of the question of whether a 
current eye disability could be attributed to the described 
trauma, and as such, the Board is obligated to rely on such a 
report.  With the absence of other equally probative evidence 
to the contrary (Dr. Herbert's notation regarding an auto 
accident in the context of records concerning the veteran's 
eye did not offer a medical opinion establishing a nexus 
between current eye problems and military service), the 
preponderance of the evidence is against the claim.  

Again, though a veteran's competently rendered report as a 
layperson concerning factual events could give rise to a 
medical question, an ultimate medical conclusion must be made 
by a medical professional, which was done in this case.  
Though the veteran's representative contended that because 
the VA examiner had not reviewed the veteran's claims file 
prior to rendering an opinion and therefore the opinion 
should not be relied upon, the Board notes that any such 
error, in the particular context of this case, is harmless.  
Particularly, whether the veteran sustained a blunt trauma in 
service was not a contested issue, and the VA examiner 
accepted the history of the traumatic event as a premise.  
Thus, the only relevant question was whether the veteran had 
a current eye disability that, in the expert opinion of the 
examiner, could have been attributed to trauma.  The 
veteran's representative has not pointed to any medical 
fallacy in the VA examiner's analysis that the veteran had no 
current eye disability that could be due the accepted 
happenstance of in-service trauma.  

As such, the claim of service connection must be denied.  

Initial rating

As indicated above, Congress has sanctioned a rating criteria 
for service-connected asbestosis that takes the form, 
exclusively, of results from pulmonary testing.  That is, the 
rating criteria are fairly mechanical-subjective complaints 
and findings on x-rays are not considered under 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.  

In this case, the record contains a June 2003 VA examination 
report, in which the veteran complained of dyspnea on 
exertion (upon walking one to two blocks).  An attendant 
respiratory consultation note measured FVC 100 percent 
predicted, and diffusion capacity was within normal limits.  
The VA assessor examined these results, and diagnosed the 
veteran as having pulmonary asbestosis, with residual pleural 
plaques, and noted that currently there was no evidence of 
secondary pulmonary impairment (either restrictive or 
interstitial).

Later, the veteran submitted a March 2005 report from St. 
Joseph Regional Medical Center and Luke Pluto, M.D., which 
indicated that the veteran had a mild obstructive defect and 
significant improvement after bronchodilation with Albuterol.  
The report noted decreased diffusing capacity, and alveolar 
volume was moderately reduced.  Results from testing showed 
post-bronchodilator FVC 86 percent predicted, and 
prebronchodilator diffusing capacity (DLCO) of 55 percent.  

The veteran underwent a July 2005 VA examination, several 
months following the preceding report.  The VA examiner noted 
that the veteran's claims file had been reviewed, and the 
veteran's statements regarding his symptomatology were 
recorded.  The assessor reported pulmonary function testing, 
were FVC, 81 percent, and DLCO, 97 percent.  

It appears that the veteran is not entitled to a rating in 
excess of 0 percent.  Particularly, the record has two tests 
that show the veteran does not have results that reflect a 10 
percent rating (FVC 75 to 85 percent predicted, or DLCO 66-80 
percent predicted).  Although the private test appeared to 
indicate a dramatically different DLCO result, the July 2005 
VA examination clarified the current state of the veteran's 
service-connected asbestosis, which indicates it had not 
manifested to a degree of disability as reflected by the 
rating criteria for a 10 percent disability evaluation.  
Further, the March 2005 diffusion capacity was conducted 
prebronchodilator.  Inasmuch as the veteran was examined 
within a few months of the March 2005 report and the DLCO was 
at 97 percent at that time, it appears that the March 2005 
result was an aberration and not indicative of an increase in 
disability.  

Because the preponderance of the evidence is against the 
claim, it must be denied.  


ORDER

Entitlement to service connection for a right eye disability, 
including myopia (claimed as defective sight in the right 
eye) is denied.  

Entitlement to an initial rating in excess of 0 percent 
service-connected asbestosis is denied.  

____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


